Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
In particular the newly amended language of independent claim 1, 
“wherein averages of a plurality of wind velocities and a plurality of wind directions for which sample standard deviations are equal to or less than predetermined threshold values are stored in the wind database, and wherein 
for the averages of the plurality of wind velocities and the plurality of wind directions for which the sample standard deviations are greater than the predetermined threshold values, 
new averages of the plurality of wind velocities and the plurality of wind directions obtained after increasing the number of samples by increasing a size of the area until the sample standard deviations become equal to or less than the predetermined threshold values are stored in the wind database, or 
the averages of the plurality of wind velocities and the plurality of wind directions are stored in the wind database as they are, leaving the size of the area unchanged together with flags indicating that reliability is not high.”
provides clear detail about building a wind database from information gathered using specific sensors that would have been non-obvious to one of ordinary skill in the art before the effective filing date of the application and therefore distinguishes the claim from the prior art made of record and the prior art available when viewed in the context of the remaining limitations of the claim. 
The dependent claims, which all depend upon claim 1, are therefore also allowable by virtue of their dependency on an allowable independent base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wegend et al. (US 20180157273) teaches acquiring and determining environmental data for two distinct environments, one encompassing the other, based on sensor data from vehicles, including wind direction and velocity. 
Abdar (US 20180162400) teaches controlling a vehicle based upon determinations of wind and a wind effect, then outputting corrective actions for the vehicle to account for the wind effect.
Masuda et al. (US 20180089998) teaches segmenting map data into lattices of different sizes and highlighting lattice regions of severe traffic hindrance or weather.
Jeon et al. (US 20160176309) assessing all forces acting upon a vehicle within a summation of forces, including accounting for wind and gravity, the effects of which are based upon the grade of the road. 
Paskus et al. (US 20170361834) teaches adjusting break control based on determinations of the yaw rate of the vehicle, the intended yaw rate, and wind speed and direction.
Chunodkar et al. (US 20160082964) teaches determining road grade information based on forces acting on the vehicle, including determination of wind.
D'Amato et al. (US 20150166073) teaches determining road grade information based on a summation of forces on the vehicle, including a term for the wind force experienced by the vehicle.
NPL Climatic Wind Data for the United States teaches a database of wind speed and direction for a number of cities in each US state.
NPL U.S. Wind Climatology teaches wind data for the contiguous United States on a monthly basis from January 1979 through the present.
NPL Average Wind Speeds - Map Viewer teaches a tool for showing the average monthly wind speed and direction for the contiguous United States from 1979 through the present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661           

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661